Citation Nr: 0522177	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tumor of the left 
breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1955 to August 
1958, and from January 1991 to June 1991.

The Board of Veterans' Appeals (Board) initially notes that 
the remaining issue on appeal was remanded for further 
evidentiary development in March 2005, and that the action 
requested in the Board's remand has been accomplished to the 
extent possible.  The case is now ready for further appellate 
review.


FINDING OF FACT

A residual of a tumor of the left breast has not been related 
to active service.


CONCLUSION OF LAW

Residuals of a tumor of the left breast were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the veteran has been advised on numerous occasions of 
the need to submit evidence that his tumor of the left breast 
was directly related to service and that presumptive service 
connection was not available as neither the original tumor 
nor any residual thereof had been shown to be associated with 
malignancy at any point in time.  

First, prior to the original rating that denied the claim in 
October 2002, a VCAA notice letter was provided to the 
veteran in July 2002, which advised the veteran of the 
evidence necessary to substantiate a claim for service 
connection, including any claim seeking service connection on 
a presumptive basis, and the respective obligations of the 
veteran and the Department of Veterans Affairs (VA) in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, the rating decision of October 2002 noted that 
medical treatment records indicated that the veteran 
experienced an enlargement of his left breast and development 
of a tumor after his return from the Persian Gulf (the 
veteran noted enlargement over the course of three months 
prior to January 1992), and that he subsequently underwent 
removal of the tumor and left breast at the end of January 
1992.  The veteran was informed that as there was no 
indication that the tumor was malignant, the veteran was not 
entitled to the application of the presumptive provisions 
permitting service connection for malignant tumors manifested 
within one year of service separation, and there was also no 
medical evidence linking the tumor or other residuals to 
service.  

This information was again provided in the October 2003 
statement of the case, at which time the veteran was also 
advised that he was not entitled to application of the 
provisions relating to Gulf War claims found in 38 C.F.R. 
§ 3.317 (2004), as his claim involved a diagnosed condition.

Following the submission of articles provided by the veteran 
generally describing adverse effects of the anthrax vaccine 
and pesticides, the January 2004 supplemental statement of 
the case advised the veteran that this evidence still did not 
link any residual of the tumor of the left breast to service.    

Thereafter, pursuant to the Board's remand of March 2005, the 
veteran was afforded with a VA examination to determine the 
etiology of his left breast disability, and a May 2005 
supplemental statement of the case advised the veteran that 
the March 2005 VA examiner did not find that any residual 
left breast disability was related to exposure to chemicals 
in the Persian Gulf or to anthrax vaccination.

While the July 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 1102 
(harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The veteran has also not indicated any 
intention to provide any additional medical evidence in 
support of his claim.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

Service medical records do not reflect any relevant 
complaints or treatment with the possible exception of the 
January and March 1991 physical examination reports in which 
the veteran reported a history of tumor, growth, cyst, and/or 
cancer.  However, clinical evaluation at this time of the 
lungs and chest (include breasts) was noted to reveal normal 
findings and the January 1991 and prior periodic examination 
reports reflect that the veteran was probably identifying a 
history of tumor at this time based on a fatty cyst that was 
removed from his back at age 44.  

National Guard examination in March 1991 and December 1991 
also reflects a history of a tumor, growth, cyst, and/or 
cancer, but it is once again likely that the veteran was 
referring to cyst on his mid back area that was removed at 
age 44, and December 1991 examination of the lungs and chest 
(include breasts) again was indicated to reveal negative 
findings.  

A private operation record from late January 1992 reflects a 
diagnosis of left breast mass, gynecomastia, and that the 
veteran underwent a subcutaneous left breast mastectomy of 
the entire left breast.  It was noted that the veteran had 
noticed enlargement of the left breast, slightly tender on 
palpation, growing slowly over the previous three months.  

A January 1992 pathology report reflects a diagnosis of 
gynecomastia biopsy of the left breast.

In a February 2002 letter, the veteran noted that he had 
recently read a 1998 report from the VA in which it was 
stated that Gulf War veterans were at slightly increased risk 
of being hospitalized for "other disorders of the breast."

A March 2003 private medical statement from Dr. T. reflects 
that the veteran consulted with his clinic in January 1992 
upon his return from the Gulf War with a recently developed 
mass in the left breast.  Dr. T. went on to state that 
because of the veteran's exposure to multiple pesticides 
while on duty in the Middle East and the fear of malignancy, 
excision of the left breast was performed.  Dr. T. noted that 
the tumor was not found to be malignant but that there was 
hyperplasia of the breast tissue.  It was the impression of 
Dr. T. and his associates that this may have resulted from 
the veteran's exposure to the various chemicals he was 
exposed to during the Gulf War.

In addition, articles were received from the veteran in 
November 2003 that generally described adverse effects of the 
anthrax vaccine and pesticides.

Finally, the veteran was afforded a VA examination in May 
2005 for an opinion as to the etiology of the veteran's 
residuals of the tumor of the left breast.  In this regard, 
the examiner specifically noted his review of the claims 
file, the contents of the Board's remand, and Dr. T.'s letter 
of March 2003.  Examination of the left breast at this time 
revealed more prominent breasts due to body habitus and no 
tenderness, masses or tumors.  There was a residual 
semicircular surgical scar around the superior lateral and 
inferior aspects of the areola.  The scar was found to be 
superficial and without tenderness or infection.  The 
diagnosis was status post subcutaneous left breast mastectomy 
for gynecomastia in January 1992, and residual faint surgical 
scar.  It was the examiner's opinion that the veteran's 
gynecomastia of the left breast was not related to exposure 
to chemicals in the Persian Gulf or to the anthrax 
vaccination during his service period.  


II.  Analysis

The Board has carefully reviewed the record and will concede 
the existence of some continuing disability despite the 
mastectomy in 1992, the fact that the tumor was not 
malignant, and the May 2005 primary examination residual of a 
faint surgical scar.  However, the Board also notes that in-
service examination references to tumor and cysts likely 
referred to an earlier cyst on the veteran's mid back area, 
and the veteran himself concedes that the enlargement of his 
left breast did not occur until approximately six months 
after his discharge from service, and that the tumor within 
the breast was never determined to be malignant.  

In addition, the only opinion that seeks to connect the 
veteran's residuals of left breast tumor is that of Dr. T., 
who opines that the hyperplasia of the left breast tissue may 
have resulted from the veteran's exposure to the various 
chemicals he was exposed to during the Gulf War.  It has been 
held that the use of the word "may" or other equivocal 
language carries negligible probative weight.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Indeed, the speculative 
nature of the opinion is precisely what required the remand 
of this case for another opinion.  In contrast, the Board has 
reviewed the opinion of the May 2005 VA examiner who reviewed 
the claims file, the remand, the statement of Dr. T., and 
examined the veteran, and thereafter unequivocally concluded 
that the veteran's gynecomastia of the left breast was not 
related to exposure to chemicals in the Persian Gulf or to 
the anthrax vaccination during his service period.  

While the veteran's representative would have the Board give 
greater weight to the opinion of Dr. T., in fact, for the 
veteran to succeed in his claim, the opinions would merely 
have to be in equipoise.  However, as noted above, Dr. T.'s 
opinion can only be accorded minimal probative value, and the 
May 2005 examiner's opinion together with a lack of any 
contemporaneous findings during service are found to 
preponderate against the claim.

With respect to the report mentioned by the veteran in 
February 2002 that Gulf War veterans were at slightly 
increased risk of being hospitalized for "other disorders of 
the breast," and the articles that generally address adverse 
effects of anthrax vaccine and pesticides, it has been held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based on objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  

However, in the present case, the articles identified and 
provided by the veteran are not accompanied by the 
unequivocal opinion of an expert linking residuals of his 
tumor of the left breast with service.

The veteran's statements linking his tumor of the left breast 
to service are also without probative value since as a 
layperson, the appellant lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, as was indicated in the Board's decision of March 
2005, the Board would note as did the RO that the presumptive 
provisions relating to the Persian Gulf do not help this 
claim since the veteran's condition can be attributed to a 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii) 
(2004).  

Thus, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for residuals of a tumor of the left 
breast.





ORDER

The claim for service connection for tumor of the left breast 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


